                                      BANK OF AMERICA
AEDC                                                                      CADILIS & STAWIASKI
                                      NC4-105-03-14
550 WIIIAM NORTHERN BLVD                                                  4010 W BOY SCOUT BLVD
                                      PO BOX 26012
TULLAHOMA, TN 37388-4727                                                  TAMPA, FL 33607-5727
                                      GREENSBORO, NC 27420-6012



                                                                          DAVIDSON COUNTY GENERAL SESSIONS
CITI FINANCIAL                        CREDITORS FIN GROUP
                                                                          CR
PO BOX 222178                         PO BOX 440280
                                                                          201 JAMES ROBERTSON PKWY RM 2
CHARLOTTE, NC 28222-2178              AURORA, CO 80044-0280
                                                                          NASHVILLE, TN 37201




FIDELITY FEDERAL                      FINELSTEIN, KERN, STEINBERG         FMA ALLIANCE LTD
82 DEVONSHIRE ST KWIC                 PO BOX 1                            11811 N FRWY STE 900
BOSTON, MA 02109-3614                 KNOXVILLE, TN 37901-0001            HOUSTON, TX 77060-3292




FORD MOTOR CREDIT CO                  HARDIN, CYNTHIA                     HOUSEHOLD FINANCE
PO BOX 689007                         905 VISTA PALMA WAY                 2021 N GALLATIN RD STE 228
FRANKLIN, TN 37068-9007               ORLANDO, FL 32825-6361              MADISON, TN 37115-2029




                                                                          JPMORGAN CHASE BANK N A
IRS                                   JOAN BOYD HARDEN
                                                                          BANKRUPTCY MAIL INTAKE TEAM
PO BOX 1107                           200 CHIMNEY TOP DR
                                                                          700 KANSAS LANE FLOOR 01
NASHVILLE, TN 37202                   ANTIOCH, TN 37013-6310
                                                                          MONROE, LA 71203-4774



MANGRUM, JASON S                                                          METRO GOVT OF NASHVILLE & DAVIDSON
                                      MATHEWSON, RD
KENDALL, JAY L                                                            DEPT OF LAW
                                      105 N BELMONT AVE
701 BROADWAY STE 128                                                      204 COURTHOUSE
                                      MARGATE CITY, NJ 08402-2105
NASHVILLE, TN 37203-3935                                                  NASHVILLE, TN 37201




NCO FINANCIAL                         RONALD K. NEVIN, Esquire            SEARS
PO BOX 41417                          VIA CM/ECF Email Notice/Service -   PO BOX 3671
PHILADELPHIA, PA 19101                paralegal@ronnevinattorney.com      URBANDALE, IA 50323-0671



                                      US TRUSTEE
US ATTY FOR IRS                       OFFICE OF THE UNITED STATES         YOUNG, JASON O
110 9TH AVE S STE A961                TRUSTEE                             212 ADAMS AVE
NASHVILLE, TN 37203-3870              VIA CM/ECF Email Notice/Service -   MEMPHIS, TN 38103-1922
                                      ustpregion08.na.ecf@usdoj.gov



PAUL JOSEPH KROG, Esquire
VIA CM/ECF Email Notice/Service -
pkrog@bulso.com




           Case 3:04-bk-06325       Doc 26-2 Filed 11/16/20 Entered 11/16/20 10:21:00      Desc
                                         Mailing Matrix Page 1 of 1
